Citation Nr: 1505155	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2014, the Veteran along with his spouse and daughter testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for multiple sclerosis, which he contends is related to exposure to insecticides during his service in the Bahamas.  The record shows that he separated from the U.S. Navy in 1969 and that he was diagnosed with multiple sclerosis in 1993.  The Veteran's wife also testified that she had a miscarriage in 1980 and believes this was due to the Veteran's chemical exposures.  The Veteran's representative further argued on a VA Form 646 that the Veteran's eye problems and breathing problems in service might have been early manifestations of his multiple sclerosis.  The service treatment records show treatment for left eye pterygium in 1966 and 1967 and note generalized expiratory wheeze at the separation examination in January 1969.

The RO obtained the Veteran's personnel records and contacted the National Personnel Records Center (NPRC), but has not undertaken any further measures to attempt to corroborate his incidence of herbicide exposure, pursuant to the provisions of M21-1MR, Part IV, Subpart ii, 2.C.10.o (Dec. 16, 2011).

The RO sent the Veteran a letter asking him for more details concerning his alleged exposure but the Veteran did not respond.  However, in the May 2014 Board hearing, the Veteran and his wife testified that he was exposed to organic phosphate called "Cycon" or "Saigon", an insecticide for fruit flies during his service in the Bahamas.  The RO obtained the Veteran's personnel records, which note that the Veteran served at the U.S. Naval Facility in Eleuthera, Bahama from October 1967 to January 1969 and that he was a hospital corpsman.  The NPRC responded that there was no evidence of herbicide exposure.

Even though the Veteran did not immediately respond to the RO's requests there now seems to be sufficient information to forward the Veteran's allegations to Compensation and Pension.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n. (which notes that procedures for determining whether a veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea include (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.) 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent treatment he has received for multiple sclerosis.  Make efforts to obtain any identified records.

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides and/or insecticides during his active service at the U.S. Naval Facility in Eleuthera, Bahama from October 1967 to January 1969.  Documented evidence as to what steps were taken must be set forth in the claims file. 

3.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his multiple sclerosis.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

After a thorough examination the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his multiple sclerosis had its clinical onset during active service, within seven years of service separation or is related to any in-service disease, event, or injury, including any exposure to herbicides and/or insecticides in the Bahamas.  In providing this opinion, it is acknowledged that multiple sclerosis is not considered as presumptively related to herbicide exposure and/or exposure to insecticides; but the examiner is asked to determine in the Veteran's individual case if his multiple sclerosis is directly related to his military service.  

The examiner must consider the service treatment records documenting findings of pterygium in 1966 and 1967 and his expiratory wheezing noted at his separation examination, as well as any competent statements concerning any continued symptoms of possible early manifestation since service.

The examiner also must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




